Exhibit 10.3
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT  BEEN REGISTERED UNDER
THE  SECURITIES ACT  OF  1933, AS AMENDED, OR  REGISTERED OR QUALIFIED UNDER ANY
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
SOLD,  TRANSFERRED,  PLEDGED  OR  HYPOTHECATED  UNLESS  SUCH  SALE, TRANSFER,
PLEDGE OR HYPOTHECATION IS IN ACCORDANCE WITH SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS.
 
Warrant No. _________
 
No. of Shares of Common Stock: 1,666,667
 
WARRANT
 
to Purchase Common Stock of
 
Exactus, Inc.
 
a Nevada Corporation
 
This Warrant certifies that POC Capital, LLC, a California limited liability
company (“Purchaser”), is entitled to purchase from Exactus, Inc., a Nevada
corporation (the “Company”), 1,666,667 shares of Common Stock (or any portion
thereof) at an exercise price of $0.60 per share of Common Stock, for a period
of three (3) years from the date hereof, all on the terms and conditions
herein/after provided. This Warrant is issued in connection with the
transactions described in the Stock and Warrant Subscription Agreement, dated as
of even date herewith, by and among the Company and the Purchaser.
 
Section 1. Certain Definitions. As used in this Warrant, unless the context
otherwise requires:
 
“Articles” shall mean the Articles of Incorporation of the Company, as in effect
from time to time.
 
“Common Stock” shall mean the Company’s authorized common stock, no par value
per share.
 
“Exercise Price” shall mean the exercise price per share of
Common  Stock  set  forth  above,  as adjusted from time to time pursuant to
Section 3 hereof.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Warrant” shall mean this Warrant and all additional or new warrants issued upon
division or combination of, or in substitution for, this Warrant. All such
additional or new warrants shall at all times be identical as to terms and
conditions and date, except as to the number of shares of Common Stock for which
they may be exercised.
 
“Warrant Stock” shall mean the shares of Common Stock purchasable by the holder
of this Warrant upon the exercise of such Warrant.
 
“Warrantholder” shall mean the Purchaser, as the initial holder of this Warrant,
and its nominees, successors or assigns, including any subsequent holder of this
Warrant to whom it has been legally transferred.
 
Section 2. Exercise of Warrant.
 
(a) At any time during the three (3) years following the date hereof, the
Purchaser may at any time and from time to time exercise this Warrant, in whole
or in part.
 
(b) The Warrantholder shall exercise this Warrant by means of delivering to the
Company at its office identified in Section 14 hereof (i) a written notice of
exercise, including the number of shares of Warrant Stock to be delivered
pursuant to such exercise, (ii) this Warrant and (iii) payment equal to the
Exercise Price in accordance with Section 2(c). In the event that any exercise
shall not be for all shares of Warrant Stock purchasable hereunder, the Company
shall deliver to the Warrantholder a new Warrant registered in the name of the
Warrantholder, of like tenor to this Warrant and for the remaining shares of


 
-1-

--------------------------------------------------------------------------------

 
 
Warrant Stock purchasable hereunder, within ten (10) days of any such exercise.
Such notice of exercise shall be in the Subscription Form set out at the end of
this Warrant.
 
(c) The Warrantholder may elect  to pay the Exercise Price to the
Company  either  by  cash, certified check or wire transfer.
 
(d) Upon exercise of this Warrant and delivery of the Subscription Form with
proper payment relating thereto, the Company shall cause to be executed and
delivered to the Warrantholder a certificate or certificates representing the
aggregate number of  fully-paid  and  nonassessable  shares  of  Common Stock
issuable upon such exercise.
 
(e) The stock certificate or certificates for Warrant Stock to be delivered in
accordance with Section 2 and Section 3 shall be in such denominations as may be
specified in said notice of exercise and shall be registered in the name of the
Warrantholder or such other name or names as shall be designated in said notice.
Such certificate or certificates shall be deemed to have been issued and the
Warrantholder or any other person so designated to be named therein shall be
deemed to have become the holder of record of such shares, including to the
extent permitted by law the right to vote such shares or to consent or to
receive notice as stockholders, as of the time said notice is delivered to the
Company as aforesaid.
 
(f) The Company shall pay all expenses payable in connection with the
preparation, issue and delivery of stock certificates under Section 2 and
Section 3, including any transfer taxes resulting from the exercise of the
Warrant and the issuance of Warrant Stock hereunder.
 
(g) All shares of Warrant Stock issuable upon the exercise of this Warrant in
accordance with the terms hereof shall be validly issued, fully paid and
nonassessable, and free from all liens and other encumbrances thereon, other
than liens or other encumbrances created by the Warrantholder.
 
(h) In no event shall any fractional share of Common Stock be issued upon any
exercise of this Warrant. If, upon any exercise of this Warrant, the
Warrantholder would, except as provided in  this paragraph, be entitled to
receive a fractional share of Common Stock, then the Company shall deliver in
cash to such holder an amount equal to such fractional interest.
 
Section 3. Net Issue Exercise. In lieu of exercising this Warrant pursuant to
Section 2(c), if the fair market value of one share of Common Stock is greater
than the Exercise Price  (at  the  date  of calculation as set forth below), the
Warrantholder may elect, at the Warrantholder’s sole discretion, to receive a
number of shares of Common Stock equal to the value of this Warrant (or of any
portion of this Warrant being canceled) by surrender of this Warrant at the
principal office of the Company (or such other office or agency as the Company
may designate) together with a properly completed and executed Notice of
Exercise reflecting such election, in which event the Company shall issue to the
Warrantholder that number of shares of Common Stock computed using the following
formula:
 
X = Y (A – B) A


Where: X
=
The number of shares of Common Stock to be issued to the Warrantholder
 
Y
=
The number of shares of Common Stock purchasable under this Warrant or, if only
a portion of the Warrant is being exercised, the portion of the Warrant being
canceled (at the date of such calculation)
     
A
=
The  fair  market  value  of  one  share  of  Common  Stock  (at  the  date  of  such
calculation)
      B = The Exercise Price (as adjusted to the date of such calculation)

 
 
-2-

--------------------------------------------------------------------------------

 
 
For purposes of the calculation above, the fair market value of one share of the
Common Stock shall be the average of the closing bid prices of the Common Stock
or the closing price quoted on the national securities exchange on which the
Common Stock is listed as published in the Wall Street Journal, as applicable,
for the ten (10) trading day period ending five (5) trading days prior to the
date of determination of fair market value.
 
Section 4. Adjustment of Exercise Price and Warrant Stock.
 
(a) If, at any time prior to the Expiration Date, the number of outstanding
shares of Common Stock is (i) increased by a stock dividend payable in shares of
Common Stock or by a subdivision or split- up of shares of Common Stock, or (ii)
decreased by a combination of shares of Common Stock, then, following the record
date fixed for the determination of holders of Common Stock entitled to receive
the benefits of such stock dividend, subdivision, split-up, or combination, the
Exercise Price shall be adjusted to a new amount equal to the product of (I) the
Exercise Price in effect on such record date and (II) the quotient obtained by
dividing (x) the number of shares of Common Stock outstanding on such record
date (without giving effect to the event referred to in the foregoing clause (i)
or (ii)), by (y) the number of shares of Common Stock which would be outstanding
immediately after the event referred  to  in  the foregoing clause (i) or (ii),
if such event had occurred immediately following such record date.
 
(b) Upon each adjustment of the Exercise Price as provided in Section 4(a), the
Warrantholder shall thereafter be entitled to subscribe for and purchase, at the
Exercise Price resulting from such adjustment, the number of shares of Warrant
Stock equal to the product of (i) the number of shares of Warrant Stock existing
prior to such adjustment and (ii) the quotient obtained by dividing (I) the
Exercise Price existing prior to such adjustment by (II) the new Exercise Price
resulting from such adjustment.
 
(c) If, at any time prior to the Expiration Date, there occurs an event which
would cause the automatic conversion (“Automatic Conversion”) of the Warrant
Stock into shares of Common Stock in accordance with the Articles, then any
Warrant shall thereafter be exercisable, prior to the Expiration Date, into the
number of shares of Common Stock into which the Warrant Stock would have  been
convertible pursuant to the Charter if the Automatic Conversion had not taken
place.
 
Section 5. Division and Combination. This Warrant may be divided or combined
with  other Warrants upon presentation at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Warrantholder or its agent or
attorney. The Company shall pay all expenses in connection with the preparation,
issue and delivery of Warrants under this Section 4, including any transfer
taxes resulting from the division or combination hereunder.
The  Company  agrees  to  maintain  at  its  aforesaid  office books for the
registration of the Warrants.
 
Section 6. Reclassification, Etc. In case of any reclassification or change of
the  outstanding Common Stock (other than as a result of a subdivision,
combination or stock dividend), or in case of any consolidation of the Company
with, or merger of the Company into, another corporation or other business
organization (other than a consolidation or merger in which the Company is the
continuing corporation and which does not result in any reclassification or
change of the outstanding Common) at any time prior to the Expiration Date,
then, as a condition of such reclassification, reorganization, change,
consolidation or merger, lawful provision shall be made, and duly executed
documents evidencing the same from the Company or its successor shall be
delivered to the Warrantholder, so that the Warrantholder shall have the right
prior to the Expiration Date to purchase, at a total price not to exceed that
payable upon the


 
-3-

--------------------------------------------------------------------------------

 


exercise of this Warrant, the kind and amount of shares of stock
and  other  securities  and  property receivable upon such reclassification,
reorganization, change, consolidation or merger by a holder of the number of
shares of Common Stock which might have been purchased by the Warrantholder
immediately prior to such reclassification, reorganization, change,
consolidation or merger, in any such case appropriate provisions shall be made
with respect to the rights and interest of the Warrantholder to the end that the
provisions hereof (including provisions for the adjustment of the Exercise Price
and of the number of shares purchasable upon exercise of this Warrant) shall
thereafter be applicable in relation to any shares of stock and other securities
and property thereafter deliverable upon exercise hereof.
 
Section 7. Reservation and Authorization of Capital Stock. The Company shall at
all times reserve and keep available for issuance such number of its authorized
but unissued shares of Common Stock as will be sufficient to permit the exercise
in full of all outstanding Warrants.
 
Section 8. Stock and Warrant Books. The Company will not at any time, except
upon dissolution, liquidation or winding up, close its stock books or Warrant
books so as to result in preventing or delaying the exercise of any Warrant.
 
Section 9. Limitation of Liability. No provisions hereof, in the absence of
affirmative action by the Warrantholder to purchase Warrant Stock hereunder,
shall give rise to any liability of the Warrantholder to pay the Exercise Price
or as a stockholder of the Company (whether such liability is asserted by the
Company or creditors of the Company).
 
Section 10. Transfer. Subject to compliance with the Securities Act and the
applicable rules and regulations promulgated thereunder, this Warrant and all
rights hereunder shall be transferable in whole or in part. Any such transfer
shall be made at the office or agency of the Company at which this Warrant is
exercisable, by the registered holder hereof in person or by its duly authorized
attorney, upon surrender of this Warrant together with the assignment hereof
properly endorsed, and promptly thereafter a new warrant shall be issued and
delivered by the Company, registered in the name of the assignee.  Until
registration of transfer hereof on the books of the Company, the Company may
treat the Purchaser as the owner hereof for all purposes.
 
Section 11.
Investment Representations; Restrictions on Transfer of Warrant Stock. Unless a
current registration statement under the Securities Act shall be in effect with
respect to the Warrant Stock to be issued upon exercise of this Warrant, the
Warrantholder, by accepting this Warrant, covenants and agrees that, at the time
of exercise hereof, and at the time of any proposed transfer of Warrant Stock
acquired upon exercise hereof, such Warrantholder will deliver to the Company a
written statement  that  the securities acquired by the Warrantholder upon
exercise hereof are for the account of the Warrantholder or are being held by
the Warrantholder as trustee, investment manager, investment advisor or as any
other fiduciary for the account of the beneficial owner or owners for investment
and are not acquired with a view to,  or for sale in connection with, any
distribution thereof (or any portion thereof)  and with  no present intention
(at any such time) of offering and distributing such securities (or any portion
thereof).
 
Section 12. Loss, Destruction of Warrant Certificates. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
Warrant and, in the case of any such loss, theft or destruction, upon receipt of
indemnity and/or security satisfactory to the Company or, in the case of any
such mutilation, upon surrender and cancellation of such Warrant, the Company
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same aggregate number of shares of Common Stock.
 
Section 13. Amendments. The terms of this Warrant may be amended, and the
observance of any term herein may be waived, but only with the written consent
of the Company and the Warrantholder.
 
Section 14. Notices Generally. Any notice, request, consent, other communication
or delivery pursuant to the provisions hereof shall be in writing and shall be
sent by one of the following means: (i) by registered or certified first class
mail , postage prepaid , return recei pt requuested ; (ii) by facsimile
transmission with confirmation of recei pt; (iii) by nationally recognized
courier service guaranteeing overnight


 
-4-

--------------------------------------------------------------------------------

 
 
Section 15. Successors and Assi gns. This Warrant shall bi nd and inure to the
benefit of and be enforceable by the parties hereto and their respective
permitted successors and assigns.
 
Section 16. Governi n g Law . I n all respects, i ncl udi ng all matters of
construction , validity and performance, this Warrant and the obligations arisi
ng hereunder shall be governed by , and construed and enforced in accordance
with the laws of the State of Nevada.
 
Section 17. California Secu rities Law. THE SALE OF TH E SECU RITIES THAT ARE TH
E SUBJECT OF THIS AGREEMENT H AS NOT BEEN QUAL IFIED WITH THE COMMISSIONER OF
CORPORATIONS OF THE STATE OF CALIFORN IA AND THE ISSUANCE OF SUCH SECURITIES OR
THE PAYMENT OR RECEI PT OF ANY PART OF TH E CONSIDERATION THEREFOR PRIOR TO SUCH
QUALIFICATION IS UNLAWFU L, UNLESS THE SALE OF SECURITIES IS EXEM PT FROM
QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORN IA CORPORATIONS
CODE. THE RIG HTS OF ALL PA RTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED
UPON THE QUALIFICATION BE rNG OBTAINED, UNLESS THE SALE IS SO EXEMPT.
 
IN WITNESS WHEREOF , the Company has caused this Warrant to be signed in its name by its President.


 
Dated:  June 30, 2016

 
Exactus, Inc.
a Nevada Corporation
 
By:  /s/ Philip Young
Pri nt name:  Philip Young
Title: CEO


 
-5-

--------------------------------------------------------------------------------

 


SUBSCRIPTION  FORM
 
(to be executed only upon exercise of Warrant)


To: Exactus, Inc.
 
    The undersigned, pursuant to the provisions set forth in the attached
Warrant (No. __ ), hereby irrevocably elects to purchase __________ shares of
the Common Stock covered by such Warrant and herewith makes payment of
$__________, representing the full purchase price for such shares at the price
per share provided for in such Warrant.


 


Dated:  ____________
Name: _______________________
Signature:_____________________
Address:  ______________________
 
 
-6- 

--------------------------------------------------------------------------------

 

